Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 1 of 6
Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 2 of 6
Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 3 of 6
Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 4 of 6
Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 5 of 6
Case 1:18-bk-10828-MT   Doc 54-3 Filed 07/08/19 Entered 07/08/19 06:12:49   Desc
                             Exhibit C Page 6 of 6
